DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 07/12/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 2 is indefinite in regards to the limitation of “wherein the at least one layer comprises approximately 0.0 to 5.0 percent by weight of the metal powder fuel.” [Emphasis added]. How can the concentration of the metal powder fuel read on 0.0 percent by weight, when it is a required component according to independent claim 1?
Claims 3-4 are also being rejected here because they are directly dependent on rejected claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noble U.S. Patent Application Publication No.: 2008/0185556 A1.
Noble discloses an oxygen generating composition comprising a metal powder fuel, a transition metal oxide catalyst, a reaction moderator, a binder, an additive, and an oxygen source. The additives are feldspar or anhydrous aluminum silicate, or both. The oxygen generating composition can be used to generate oxygen on thermal decomposition. The oxygen generating composition is suitable for incorporation into oxygen generating candles. Oxygen generating candles of the present invention have the advantages of lower chlorine concentration, better reaction rate control, and lesser sensitivity to temperature effects on oxygen generation when compared with conventional oxygen generating candles. Additionally, oxygen generating candles comprising the compositions of the present invention can result in candles that do not contain barium compounds, and are non-hazardous, stable to moisture, CO2, and to air, and are suitable for either wet or dry processing methods, see abstract, Table 8 layer components 3-6 and claims 15 and 24.
Applicant’s attention is drawn to Noble’s Claim 15 which is as followed: 
“The oxygen generating candle of claim 14 wherein at least one of the layers comprises: 
approximately 0.1 to 8.0 percent by weight of the metal powder fuel, wherein the metal powder fuel is selected from the group consisting of iron, cobalt, and combinations thereof; 
approximately 0.1 to 10 percent by weight of the transition metal oxide catalyst, wherein the transition metal oxide catalyst is selected from the group consisting of MnO2, Mn2O3, Mn3O4, CO3O4, Fe2O3, and combinations thereof; 
approximately 0.1 to 5.0 percent by weight of potassium hydroxide as the reaction moderator; 
approximately 0.1 to 4.4 percent by weight of the mica and 
approximately 0.1 to 3 percent by weight of amorphous silicon dioxide as the binder; 
approximately 60 to 92 percent by weight of the sodium chlorate as the oxygen source; 
and approximately 0.1 to 3.0 percent by weight of the feldspar and approximately 0.1 to 3.0 percent by weight of the anhydrous aluminum silicate as the binder.” [Emphasis added].
Noble differs from applicant’s claimed invention in the following ways: 1) there is not a direct teaching (i.e. by way of an example) to where the concentration of the transition metal oxide catalyst falls within Applicant’s claimed concentration range of: “greater than 0.0 percent by weight and less than approximately 0.1 percent by weight”, as set forth in independent claim 1, and 2) there is not a direct teaching (i.e. by way of an example) to where the concentration of the transition metal powder fuel falls within applicant’s claimed concentration range of: “approximately 3.4 to 3.9 percent by weight” as set forth in dependent claim 4.
It would have been obvious to one having ordinary skill in the art to use Noble’s direct disclosure of claim 15, that approximately 0.1 to 10 percent by weight of the transition metal oxide catalyst is used in the oxygen generating composition, as strong motivation to actually use approximately 0.1 percent by weight of a transition metal oxide catalyst. Please note that Noble’s said limitation of approximately 0.1 percent by weight reads on a concentration amount of transition metal oxide catalyst of less than 0.1 percent by weight. Also note that Applicant’s claimed concentration range of: “greater than 0.0 percent by weight and less than approximately 0.1 percent by weight”, as set forth in independent claim 1, reads on an amount of transition metal oxide catalyst that can be a little more than 0.1 percent by weight. In any case, it is not inventive to merely follow the direct disclosure of a prior-art reference. 
It would also have been obvious to one having ordinary skill in the art to use Noble’s direct disclosure of claim 15, that the composition comprises “approximately 0.1 to 8.0 percent by weight of the metal powder fuel”, as motivation to actually use a transition metal powder fuel within Applicant’s claimed concentration range of “approximately 3.4 to 3.9 percent by weight”, as set forth independent claim 4. It needs to be noted that Applicant’s said concentration range falls directly within Noble’s concentration range for the metal powder fuel. In addition, Applicant’s claimed concentration range is very close to the mid-range of Noble’s transition metal powder fuel concentration range. Furthermore, Noble has additional motivation to use transition metal powder fuels nearer to the middle of his disclosed concentration range. Applicant’s attention is drawn to Noble’s TABLE 6 wherein the examples use an amount of iron powder fuel that is 2.962 percent by weight of the oxygen generating composition. It is also noted that Applicant has set forth no showing of any superior and unexpected results for their claimed oxygen generation composition layer that contains the metal powder fuel within Applicant’s claimed concentration range of “approximately 3.4 to 3.9 percent by weight”, as set forth independent claim 4. In any case, it is not inventive to merely follow the direct disclosure of a prior-art reference. 

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. U.S. Patent Number 6,866,794.
Zhang et al. disclose oxygen generating compositions formed from a metal powder as a fuel, strontium peroxide as a chlorine suppressant, a catalyst, a reaction rate modifier, and an oxygen source selected from the group consisting of alkali metal chlorates, alkali metal perchlorates, and mixtures thereof. The oxygen generating compositions can optionally also further comprise a transition metal oxide catalyst, and can optionally further include a binder as a pressing aid for forming an oxygen generating oxygen generating block or core. The oxygen generating compositions can be formed from zero to about 15% by weight of metal powder as a fuel, about 0.1%-20% by weight strontium peroxide, from zero to about 15% by weight of a transition metal oxide catalyst, from zero to about 5% of an optional binder, and the remainder of an oxygen source selected from the group consisting of alkali metal chlorates, alkali metal perchlorates, and mixtures thereof, see abstract [Emphasis added]. Also note that column 4, lines 12-26 discloses that the composition optionally comprise 0.1 to 10% of a transition metal oxide catalyst.
Applicant’s attention is drawn to Zhang et al.’s examples. Especially note Example 2, wherein the 4th layer of the oxygen generating composition is 90 grams and comprises by weight: “3.5% iron powder, 2.0% SrO2, 0.2% Co3O4, 2.0% glass powder, and 92.3% NaClO3.”[Emphasis added]. 
Also note that column 4, lines 22-26 discloses that the composition can comprise an optional binder such as glass powder, glass fiber, ceramic fiber, steel wool, bentonite, kaolinite and mixtures thereof. 
Zhang et al. differ from applicant’s claimed invention in that there is not a direct teaching (i.e. by way of an example) to where the concentration of the transition metal oxide catalyst falls within Applicant’s claimed concentration range of: “greater than 0.0 percent by weight and less than approximately 0.1 percent by weight”, as set forth in independent claim 1. 
It would have been obvious to one having ordinary skill in the art to use Zhang et al.’s direct disclosures of: 1) the abstract that from zero to about 15% by weight of a transition metal oxide catalyst is used in the composition, 2) column 4, lines 12-26 disclosure that the composition optionally comprise 0.1 to 10% of a transition metal oxide catalyst, and/or 3) Example 2, 4th layer, wherein the oxygen generating comprises by weight 0.2% Co3O4, as as strong motivation to actually select a concentration of transition metal oxide catalyst that falls directly within applicant’s claimed concentration range of: “greater than 0.0 percent by weight and less than approximately 0.1 percent by weight”, as set forth in independent claim 1. Also note that Applicant’s claimed concentration range of: “greater than 0.0 percent by weight and less than approximately 0.1 percent by weight”, as set forth in independent claim 1, reads on an amount of transition metal oxide catalyst that can be 0.1 percent by weight, or even a little more than 0.1 percent by weight. In any case, it is not inventive to merely follow the direct disclosure of a prior-art reference.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. U.S. Patent Number 6,866,794 in view of Noble U.S. Patent Application Publication No.: 2008/0185556 A1. 
Zhang et al. and Noble have each been described and this rejection builds on the rejection above.
 Zhang et al. further differ from applicant’s claimed invention in that there is not a direct disclosure to the addition of an additive selected from feldspar, anhydrous aluminum silicate and combinations thereof to the oxygen generating composition layer, as set forth in applicant’s dependent claim 5. Likewise, there is not a direct disclosure to the addition of a binder selected from the group consisting of amorphous silicon dioxide, mica, and combinations thereof ,and a reaction moderator selected from the group consisting of potassium permanganate, potassium hydroxide, mica, amorphous silicon dioxide, and combinations thereof, as set forth in dependent claim 6.
It would have been obvious to one having ordinary skill in the art to use Noble’s disclosure of Claim 15 that oxygen generating composition most preferably also comprise: “approximately 0.1 to 5.0 percent by weight of potassium hydroxide as the reaction moderator; approximately 0.1 to 4.4 percent by weight of the mica and 
approximately 0.1 to 3 percent by weight of amorphous silicon dioxide as the binder;” as strong motivation to actually incorporate approximately 0.1 to 5.0 percent by weight of potassium hydroxide as the reaction moderator; approximately 0.1 to 4.4 percent by weight of the mica and approximately 0.1 to 3 percent by weight of amorphous silicon dioxide as the binder, as very strong motivation to actually incorporate said components into Zhang et al.’s oxygen generating composition for the benefits such would impart. 
	The said benefits of such an incorporation are clearly set forth in Noble’s paragraphs [0013]-[0020]. As way of illustration only, paragraph [0013] states: “The present invention provides oxygen generating compositions suitable for use in oxygen generating candles. The compositions may comprise a metal fuel, a transition metal oxide catalyst, a reaction rate moderator, a binder, an O2 source, and an additive selected from feldspar, anhydrous aluminum silicate (AAS), or combinations thereof. Oxygen generating compositions comprising feldspar as an additive have the advantages of lower chlorine gas formation. Oxygen generating compositions comprising anhydrous aluminum silicate as an additive have the advantage of improved reaction rate control versus equal amounts of other similar inert inorganic additives. Additionally, oxygen generating compositions comprising iron metal powder, sodium chlorate, inert additive binders, feldspar, and anhydrous aluminum silicate have the advantage of lesser sensitivity to temperature effects on oxygen generation than existing compositions, such as those based on barium compounds.”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764